Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on October 19, 2022, the following has occurred: claim(s) 1, 14 and 18 have been amended and claim(s) 5 and 15 have been deleted. Now, claim(s) 1-4, 6-14, and 16-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites receiving data from electronic information systems and patient monitoring devices, extracting falls-related data for a patient within the healthcare facility, generating a patient investigation report based on the data, and communicate the patient investigation report to another computer.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. The claim recites generic computer components in the form of "at least one processor", "memory encoding instructions", "patient monitoring devices", “the electronic information systems comprise an electronic medical record (EMR) system, a nurse call system, an admit-discharge-transfer (ADT) system, a real-time location system, and a hospital information system” and "at least one computer workstation", which are utilized as tools to carry out the abstract idea. But for the recitation of these generic computer components, the claim encompasses manual steps that could be carried out by a user following rules or instructions. For example, the claim encompasses a user manually acquiring patient data, identifying falls-related data to be extracted, manually making a patient investigation report, and sending the report to a computer workstation.
Claims 2-13 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components. For example, but for the recitation of generic computer components, claim 2 further encompass a user combining falls-related data, generating and displaying to another user for selection of parameters, acquire the user selections for the report, separate aggregated falls­ related data based on the acquired user selection, manually making a facility investigation report, and displaying the results to a user, claims 3-4 further encompass a person restricting access based on generic computer components, claims 6-7 and 10-11 further define the generic computer components, and claims 8-9 and 12-13 further encompass the generation of a patient investigation report and facility investigation report. These are further examples of a user manually following rules or instructions.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. For example, claim 1 recites "at least one processor", "memory encoding instructions", "patient monitoring devices", “the electronic information systems comprise an electronic medical record (EMR) system, a nurse call system, an admit-discharge-transfer (ADT) system, a real-time location system, and a hospital information system” and "at least one computer workstation". The recited generic computer components are used to carry out the abstract idea. Claims 2-13 incorporate and reference these elements through dependency. Claim 2 recites "at least one processor", "memory encoding instructions", "a user interface" and "computer workstation". Claim 3 recites "a cloud based system", "a web portal", and "a single sign-on configuration application". Claim 4 recites "a local area network", "a web portal", and "a single sign-on configuration application". Claim 6 recites "patient monitoring devices". Claim 9 recites "at least one processor", "the user interface" and "computer workstation". Claim 10 recites "computer workstation". Claim 11 recites "the one or more electronic information systems and patient monitoring devices". Claim 12 recites "a database storage".
The written description discloses that the recited computer components encompass generic components including "The fall reports are populated with data acquired by the fall reporting system 102 from the smart bed 104, bedside computer 110, patient monitoring device(s) 108, electronic medical records system 104, and hospital information systems 106. The fall reports allow caregivers to track hospital falls protocols compliance. Data visualization and actionable insights aid caregivers C in prioritizing falls interventions. The fall reports can be used to determine the pain points of the healthcare facility 100, and prioritize areas for improvement. In some embodiments, the fall reporting system 102 may be part of a larger reporting system or may be capable of providing reports on other types of events within the healthcare facility 100. " (See Paragraph [0036]), "In one example embodiment, the workstation 116 is a stationary desktop computer. In alternative example embodiments, the workstation 116 is a portable computing device such as a smartphone, tablet computer, and the like. Although only one workstation 116 is depicted in FIG. 1, it is contemplated that the healthcare facility 100 can include a plurality of workstations 116 that are accessible by a plurality a caregivers." (See Paragraph [0039]), and "As shown in FIG. 3, the fall reporting system 102 includes database storage 302, a report generator 304, a communication module 306, and a computing device 400. The database storage 302 stores the data retrieved from the electronic medical record system 104, hospital information systems 106, and patient monitoring devices 108." (See Paragraph [0047]).
As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. Additionally, recitations such as retrieving and storing data in memory merely link the abstract idea to a particular technological environment. The recitations of transmitting and receiving data for display amount to no more than insignificant, extra-solution, data gathering and display activities. Therefore, these recitations, considered both individually and as a combination, do not integrate the abstract idea into a practical application.
Claims 1-4 and 6-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.").
Storing and retrieving data from memory, such as recited in claims 1-2, 7, and 9, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Receiving and transmitting data over a network, such as recited in claims 1-2, 7, and 9, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Insignificant, extra solution, data gathering and display activities have been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir.
2016)), including through limiting database accessing, such as in claim 12 (see Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).
Claims 14 and 16-17 and 18-20 recite the same functions as claims 1-4 and 6-13 but in computer- readable media and method form. Therefore, these claims also recite abstract ideas that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas into a practical application for the same reasons as explained above because they merely include instructions to implement the abstract idea on a computer.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-14, and 16-19 are rejected under 35 U.S.C. 102(a)(l) and (a)(2) as being unpatentable over Shen et al. (U.S. Patent Pre-Grant Publication No. 2015/0254956).
As per independent claim 1, Shen discloses a system for generating fall reports for a healthcare facility, the system comprising: at least one processor (See Paragraph [0079]: The host processor manipulates the received data in accordance with various algorithms as well as the stored sensor, historical and other data to determine the state of the patient.); and memory encoding instructions which, when executed by the at least one processor (See Paragraph [0058]: The data store typically comprises a hard disk, RAM, EEPROM, solid state disk, or other memory device.), cause the at least one processor to: receive data from one or more electronic information systems and patient monitoring devices associated with the healthcare facility (See Paragraphs [0072] and [0076]-[0077]: The sensor data is received to allow for the location of the patient sensor to be identified and other devices that can communicate with the database interface with hospital staff, other facility computing or data systems such as electronic medical record systems or other patient monitoring systems, which the Examiner is interpreting to encompass the claimed portion.), wherein the electronic information systems comprise an electronic medical record (EMR) system, a nurse call system, an admit-discharge-transfer (ADT) system, a real-time location system, and a hospital information system (See Paragraph [0077]: The system that interface with hospital staff, other facility computing or data systems such as electronic medical records or other patient monitoring systems, which the Examiner is interpreting to encompass an EMR system.), and wherein the data is received using a variety of input messaging protocols (See Paragraph [0077]: The communication link can use an HL7 interface or other protocol commonly used for interfacing hospital data systems, which the Examiner is interpreting the HL7 interface or other protocol to encompass the data is received using a variety of input messaging protocols.); extract falls-related data for at least one patient within the healthcare facility (See Paragraph [0218]: The sensor data is analyzed to determine patient orientation, compass heading, location and altitude, and stored data is compared to sensor data and a determination is made as to whether a fall has occurred or is likely to occur, which the Examiner is interpreting the determination of whether a fall has occurred from the sensor data to encompass the extract falls-related data.); automatically generate a patient investigation report based on the falls-related data for the at least one patient (See Paragraph [0132]: The system allows facility staff to administer the system, the patient sensors and relay antennas can generate regular status reports and send them as messages, status reports can be generated when specific events occur, which the Examiner is interpreting the regular status reports that are generated using patient sensors to encompass the claimed portion.); and communicate the patient investigation report to at least one computer workstation (See Paragraph [0132]: The back-end server can communicate alerts to facility staff based on the analysis of the reports from sensor modules, which the Examiner is interpreting communicate alerts to facility staff based on the analysis of the reports to encompass the claimed portion.), wherein the patient investigation report is communicated using a variety of output messaging formats (See Paragraph [0077]: The communication link can use an HL7 interface or other protocol commonly used for interfacing hospital data systems, which the Examiner is interpreting the HL7 interface or other protocol to encompass the patient investigation report is communicated using a variety of output messaging formats.). 
Claim 14 mirrors claims 1, 9, and 13 only within a different statutory category, and is rejected for the same reason as claims 1 and 13.
As per claim 2, Shen discloses the system of claim 1 as described above. Shen further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: aggregate falls-related data for all patients within the healthcare facility (See Paragraph [0068]: The sensor data can be transferred to a central location that manages a network monitored patients to ensure that all patients are being repositioned adequately, which the Examiner is interpreting a central location that manages a network monitored patients to encompass aggregate falls-related data for all patients within the healthcare facility.); generate and display a user interface on the at least one computer workstation, the user interface comprising one or more parameter configuration boxes and a time configuration box (See Paragraphs [0176]-[0177]: A user interface to the system is provided by the Turn Management Software that accesses the database, analyzes the data and displays near real-time relevant information, caregivers can customize a turn protocol for each patient being monitored, and the maximum time a patient is permitted to be continuously on a side may be modified if the default value is not desired, which the Examiner is interpreting the modification of the default time value to encompass the time configuration box.); receive selections of report parameters through the one or more parameter configuration boxes and the time configuration box on the user interface (See Paragraphs [0176]-[0l 77]: A user interface to the system is provided by the Turn Management Software that accesses the database, analyzes the data and displays near real-time relevant information, caregivers can customize a turn protocol for each patient being monitored, and the maximum time a patient is permitted to be continuously on a side may be modified if the default value is not desired, which the Examiner is interpreting Turn Management Software to encompass receive selections through the one or more configuration box on the user interface.); filter the aggregated falls-related data based on the selected report parameters (See Paragraphs [0061]-[0062]: Data from the sensor is filtered and analyzed to determine the orientation of the patient and the orientation-based pressure map is generated by a pressure-time determination to assess how long the areas of tissue have been subjected to pressure, which the Examiner is interpreting to encompass the claimed portion as the time can be configured by a user and the suggested repositioning can be made to avoid a fall risk.); automatically generate a facility investigation report based on the filtered data (See Paragraph [0062]: A determination is made as to whether the data suggests that a new position is necessary and a message can be sent to a caregiver, which the Examiner is interpreting the message to a caregiver to encompass a facility investigation report.); and display the facility investigation report on the at least one computer workstation, the facility investigation report comprising a chart area displaying one or more visualizations of the filtered data (See Paragraph [0240]: The user interface can show a graphical representation of the time until next tum can be displayed as a progress bar, clock, pie chart, or other graph, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 3, Shen discloses the system of claim 1 as described above. Shen further teaches wherein the system is a cloud based system (See Paragraph [0058]: The host system communicates by either wired or wireless links with the display and/or one or more automated care systems, which the Examiner is interpreting to encompass a cloud based system.) that is accessible via a web portal that provides a single sign-on configuration application (See Paragraph [0181]: The system can be configured so that users are authenticated by a logon process or logging onto the windows machine on which the application is running.).
As per claim 4, Shen discloses the system of claim 1 as described above. Shen further teaches wherein the system is part of a local area network (See Paragraph [0058]: The host system communicates by either wired or wireless links with the display and/or one or more automated care systems, which the Examiner is interpreting the wired link to encompass a local area network.) that is accessible via an intranet portal that provides a single sign-on configuration application (See Paragraph [0181]: The system can be configured so that users are authenticated by a logon process or logging onto the windows machine on which the application is running.).
As per claim 6, Shen discloses the system of claim 1 as described above. Shen further teaches wherein the patient monitoring devices comprise one or more of a vital sign monitor, a smart bed, a bedside computer, a mattress pad device, a blood pressure monitoring device, a blood oxygen monitoring device, and a heart rate monitoring device (See Paragraph [0063]: The sensors that are used by the system can utilize can include video monitoring, accelerometers, RFID sensing, resistive, capacitive, inductive and magnetic sensors, transcutaneous oxygen pressure sensors, which the Examiner is interpreting to encompass a blood oxygen monitoring device.).
Claim 16 mirrors claim 6 only within a different statutory category, and is rejected for the same reason as claim 6.
As per claim 7, Shen discloses the system of claim 1 as described above. Shen further teaches wherein the patient investigation report provides visualizations of patient data comprising one or more of fall risk score, bed exit alarm status, foot rail position, head rail position, bed brake status, bed height status, head of bed angle, load cell readings, and patient vital sign readings (See Paragraphs [0185]-[0186]: The system stores, in one or more data structures, data associated with the a patient taken from a list including: first name, last name, full name, date of birth, year of birth, month of birth, day of birth, medical record number, patient identifier, date of admission, time of admission, date of discharge, time of discharge, indicator of whether patient is actively monitored, indicators of pressure ulcer risk, Braden score, Norton Score, patient's turn period, areas to avoid pressure, locations of pressure ulcer(s), locations of wounds, age, weight, ambulatory status, fall risk, indicator of whether patient has one or more pressure ulcers, which the Examiner is interpreting to encompass fall risk score.).
Claim 17 mirrors claim 7 only within a different statutory category, and is rejected for the same reason as claim 7.
As per claim 8, Shen discloses the system of claim 1 as described above. Shen further teaches wherein the patient investigation report is generated using predefined, default parameter settings (See Paragraph [0190]: The system stores data associated with settings for a system implementation taken from a list that includes default settings to be used in the system, which the Examiner is interpreting to encompass the claimed portion as the default settings can be utilized with patient data and reports.).
As per claim 9, Shen discloses the system of claim 1 as described above. Shen further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: generate and display a user interface on the at least one computer workstation, the user interface comprising one or more parameter configuration boxes and a time configuration box (See Paragraphs [0176]-[0177]: A user interface to the system is provided by the Tum Management Software that accesses the database, analyzes the data and displays near real-time relevant information, caregivers can customize a tum protocol for each patient being monitored, and the maximum time a patient is permitted to be continuously on a side may be modified if the default value is not desired, which the Examiner is interpreting the modification of the default time value to encompass the time configuration box.); and receive input of one or more report parameters (See Paragraphs [0176]¬ [0177]: A user interface to the system is provided by the Tum Management Software that accesses the database, analyzes the data and displays near real-time relevant information, caregivers can customize a tum protocol for each patient being monitored, and the maximum time a patient is permitted to be continuously on a side may be modified if the default value is not desired, which the Examiner is interpreting the modification of the default time value to encompass receive input of one or more report parameters.).
As per claim 10, Shen discloses the system of claim 1 as described above. Shen further teaches wherein the at least one computer workstation comprises one or more of a desktop computer, a tablet computer, a smart TV, and a smartphone (See Figures 4C-4D and Paragraph [0031]: A mesh network formed by a plurality of relay antennae with the resulting data being ultimately provided to a caregiver through a display such as a computer, a tablet, or a smartphone.).
As per claim 11, Shen discloses the system of claim 1 as described above. Shen further teaches wherein the data received from the one or more electronic information systems and patient monitoring devices associated with the healthcare facility is retrieved using a Health Level Seven International messaging protocol (See Paragraph [0077]: The communication link can use an HL 7 interface or other protocol commonly used for interfacing hospital data systems.).
As per claim 13, Shen discloses the system of claim 1 as described above. Shen further teaches wherein the patient investigation report is automatically generated when data is received indicating that the at least one patient was involved in a fall (See Paragraph [0081]: The system uses current and historical data to determine the probability that a bed exit is likely to occur soon or that a fall has or is about to occur, which the Examiner is interpreting to encompass the claimed portion.).
Claim 13 mirrors claim 19 only within a different statutory category, and is rejected for the same reason as claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (U.S. Patent Pre-Grant Publication No. 2015/0254956) in view of Stone et al. (U.S. Patent Pre-Grant Publication No. 2017/0055917).
As per claim 12, Shen discloses the system of claim 1 as described above. Shen may not explicitly teach further comprising a database storage that includes anonymized data for populating the facility investigation reports.
Stone teaches a system further comprising a database storage that includes anonymized data for populating the facility investigation reports (See Paragraph [0040]: An automated system for the assessment of fall risk which generally provides a more accurate determination of a patient's instantaneous and long term fall risk, and which provide the calculation in a deidentified manner without tethering to the patient, which the Examiner is interpreting to encompass the claimed portion when combined with Shen.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shen to include a database storage that includes anonymized data for populating the facility investigation reports as taught by Stone. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shen with Stone with the motivation of improving fall risk assessment (See Background of the Invention of Stone in Paragraph [0012]).
Claim 20 mirrors claim 12 only within a different statutory category, and is rejected for the same reason as claim 12.

Response to Arguments
In the Remarks filed on October 19, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly amended claims overcome the 35 U.S.C. 101 rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the system solves the technical problem of accepting data in a first variety of messaging formats and transforming those formats to transmit the patient report in a second variety of messaging formats. Such a transformation is an improvement to the existing technology and results in the practical application of creating a system that can be agnostic with respect to input and output messaging formats. This results in an inventive concept similar to that found in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018) (claims held to be patent eligible because they were "directed to an improved user interface for electronic devices"; the claims contained "precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices"). See MPEP 2106.05(a)(I)(x); (2) Shen does not disclose many of the electronic information systems recited by amended claim 1, such as a nurse call system, an admit-discharge-transfer (ADT) system, a real­ time location system. Further, Shen does not suggest that data is received using a variety of input messaging protocols. Shen therefore fails to disclose many of the limitations of amended claim 1 that allow the system to be agnostic with respect to input messaging formats; and (3) Shen in combination with Stone does not disclose the dependent claims as the dependent claims are dependent on the newly amended independent claims.
In response to argument (1), the Examiner does not acknowledge the Applicant’s argument in reference to the 35 U.S.C. 101 rejection(s). The argument that the system solves the technical problem of accepting data in a first variety of messaging formats and transforming those formats to transmit the patient report in a second variety of messaging formats, and that such a transformation is an improvement to the existing technology and results in the practical application of creating a system that can be agnostic with respect to input and output messaging formats. The Applicant’s newly amended claims as recited are recited at a level of generality that does not solve the technical problem of accepting data in a first variety of messaging formats and transforming those formats to transmit the patient report in a second variety of messaging formats, the claims recite identifying information related to falls to send to another user. The recited claims recite a Certain Method of Organizing Human Activity that utilize generic computer components. The 35 U.S.C. 101 rejection(s) stand. 
In response to argument (2), the Examiner does not acknowledge that Shen does not disclose many of the electronic information systems recited by amended claim 1, such as a nurse call system, an admit-discharge-transfer (ADT) system, a real­ time location system. The independent claims 1, 14, and 18 recite “one or more electronic information systems” and “the electronic information systems comprise an electronic medical record (EMR) system, a nurse call system, an admit-discharge-transfer (ADT) system, a real-time location system, and a hospital information system”, Shen does encompass the claims as recited as Shen does disclose one electronic information system, the electronic medical record (EMR) system as disclosed in Paragraph [0077] of Shen.  Further, Shen does suggest that data is received using a variety of input messaging protocols as disclosed in Paragraph [0077] that the communication link can use an HL7 interface or other protocol commonly used for interfacing hospital data systems, which the Examiner is interpreting the HL7 interface or other protocol to encompass the data is received using a variety of input messaging protocols. The 35 U.S.C. 102 rejection(s) stand.
In response to argument (3), the Examiner does not acknowledge that Shen in combination with Stone does not disclose the dependent claims as the dependent claims are dependent on the newly amended independent claims. The Examiner points to the discussion in argument (2) above. The 35 U.S.C. 103 rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lynn et al. (U.S. Patent Publication No. 9,053,222), describes a processor-based system or analyzing physiologic data and medical care is provided wherein the patient data is analyzed to construct images that are representative of a patient's condition, Perlin et al. (U.S. Patent Publication No. 10,970,635), describes structured and unstructured data is evaluated using one or more predictive models to determine whether a dependent user is at risk for a certain condition, and Sitzer ("Hospital Fall Prevention Using Interactive Patient Care Technology"), describes an interactive patient care technology conceptual framework to provide reliability and explore the relationship between the fall prevention pathway engagement characteristics and a fall outcome.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626  

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626